DETAILED ACTION

Response to Amendment
Applicant's amendment filed 05/27/2021 is being considered under the rules of the AFCP because the amendment is proper for the program.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19 directed to an invention non-elected without traverse.  Accordingly, claims 16-19 have been cancelled.


Allowable Subject Matter
Claims 1-8 and 11-15 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a multilayer marking film having, in order, the colored coating layer that was etched by laser irradiation, the colored base layer and the adhesive layer, wherein the colored base layer and colored coating layer are different colors and wherein the colored base layer is a cured material from a composition of a urethane (meth)acrylate oligomer and a (meth)acrylate monomer 
Applicants’ amendment and arguments have overcome the rejections based upon Siebert et al. and Dungworth et al. as Siebert et al. do not teach or suggest a material that reads on the base composition claimed; furthermore there would have been no rationale save improper hindsight to have modified the difunctional monomer C to have been completely different from that disclosed in the reference.  There is no reason to select something other than the ethylene or propylene glycol diacrylates based upon the teachings of [0015] of Siebert et al. as the reference describes how the component C is important for exerting a favorable influence on the heat resistance of the film.  
Additionally, there is no reason to have combined the monomers of Dungworth et al. into the monomer/oligomer based coating composition of Siebert et al.  The monomers of Dungworth et al. are first polymerized to make a polymer and then the polymer is used in the coating composition of Dungworth et al.  This is completely different from Siebert et al. where the polymerizable monomers are used in the coating composition and then polymerized on the surface of the engraving layer.  There is no reason save improper hindsight to have taken a monomer from Dungworth et al. and used it in the curable coating composition of Siebert et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Gerard Higgins/Primary Examiner, Art Unit 1796